Case 1:20-cv-00027-KJM-NONE Document 1-3 Filed 01/21/20 Page 1 of 4       PageID #: 23


  NO            IP         PORT                     Peer ID
   1       72.130.57.100   50234   2D4657363831352D535A35366956586735345359
   2       72.130.57.100   50469   2D4657363831352D4D6B3721336E29325650562E


                                   Exhibit "3"




                                   pg. 1/4
Case 1:20-cv-00027-KJM-NONE Document 1-3 Filed 01/21/20 Page 2 of 4   PageID #: 24


  NO            IP                       Torrent Hash
   1       72.130.57.100   3E21A2AEDD1239A404FB608A7CF504143725F3C9
   2       72.130.57.100   3E21A2AEDD1239A404FB608A7CF504143725F3C9




                                 pg. 2/4
Case 1:20-cv-00027-KJM-NONE Document 1-3 Filed 01/21/20 Page 3 of 4              PageID #: 25


  NO            IP                                Torrent Name
   1       72.130.57.100   The Professor And The Madman (2019) [BluRay] [720p] [YTS.LT]
   2       72.130.57.100   The Professor And The Madman (2019) [BluRay] [720p] [YTS.LT]




                                    pg. 3/4
Case 1:20-cv-00027-KJM-NONE Document 1-3 Filed 01/21/20 Page 4 of 4   PageID #: 26


  NO            IP            Session End
   1       72.130.57.100   7/26/2019 10:41:35
   2       72.130.57.100   7/26/2019 10:45:16




                                 pg. 4/4
